                 Case 1:20-cv-06954-GHW Document 25 Filed 01/12/21 Page 1 of 2




                                                                                                                                                  US D C S D N Y
                                                                                                                                                  D OC U ME NT
Eri k M. B as hi a n, Es q.                                                                                                                       E L E C T R O NI C A L L Y FI L E D
T: ( 5 1 6) 2 7 9 -1 5 5 4
F: ( 5 1 6) 2 1 3 -0 3 3 9                                                                                                                        D O C #:
e b @ b as h p a pl a w. c o m                                                                                                                    D A T E FI L E D: 1 / 1 2 / 2 0 2 1
* A d mitt e d t o Pr a cti c e i n N e w Y or k a n d N e w J ers e y                                                            M E M O R A N D U M E N D O RS E D
                                                                                                                                     VI A C M/ E C F O nl y



                                                                                                         J a n u ar y 1 2, 2 0 2 1

U. S. Distri ct J u d g e Gr e g or y H. W o o ds
U nit e d St at es Distri ct C o urt
S o ut h er n Distri ct of N e w Y or k
5 0 0 P e arl Str e et, R o o m 2 2 6 0
N e w Y or k , N e w Y or k 1 0 0 0 7

Re :         Br e ez e, Jr. v. H & K H ot el C or p. , C as e N o. 1: 2 0 -c v - 6 9 5 4-G H W

D e ar J u d g e W o o ds :

            T his offi c e r e pr es e nts t h e Pl ai ntiff B yr o n Br e e z e, Jr. ( “ Pl ai ntiff ”) i n c o n n e cti o n wit h t h e
a b o v e -r ef er e n c e d a cti o n . A s t h e C o urt is a w ar e, a n I niti al C o nf er e n c e ( “ C o nf er e n c e ”) is
c urr e ntl y s c h e d ul e d i n t his m att er f or J a n u ar y 1 4 , 2 02 1 at 2 : 0 0 p. m. W e h a v e b e e n i n f urt h er
c o nt a ct wit h c o u ns el f or a n e ntit y w h o h as c o nfir m e d t h at t h e pr o p er d ef e n d a nt ( a n d o w n er of t h e
h ot el pr o p ert y) is K e y H ot els, L L C ( “ K e y ”). As a r es ult, e arli er t o d a y w e m o v e d , as of ri g ht, t o
a m e n d t h e c o m pl ai nt a n d n a m e K e y as a p art y i n t his a cti o n. In a d diti o n, w e ar e c urr e ntl y
e n g a g e d i n fr uitf ul s ettl e m e nt dis c ussi o ns wit h K e y’s c o u ns el, w hi c h w e b eli e v e will ulti m at el y
r e n d er t h e C o nf er e n c e m o ot. A c c or di n gl y , w e ar e r e q u esti n g a n a dj o ur n m e nt of t h e C o nf er e n c e
s o t h at K e y m a y a pp e ar i n t his a cti o n a n d w e m a y dis c o nti n u e a g ai nst H & K H ot el C or p., wit h o ut
t h e n e e d f or o bt ai ni n g a d ef a ult j u d g m e nt a g ai nst it. T his is o ur s e c o n d r e q u est f or a n
a dj o ur n m e nt of t h e c o nf er e n c e, a n d o ur r e q u est will n ot pr ej u di c e a n y of t h e p arti es or aff e ct a n y
ot h er s c h e d ul e d d at es si n c e i n c o mi n g c o u ns el c o ns e nts t o o ur r e q u est. B as e d o n t h e f or e g oi n g , it
is r es p e ctf ull y r e q u est e d t h at Y o ur H o n or r es c h e d ul e t h e c o nf er e n c e f or 3 0-d a ys s o t h at K e y m a y
a p p e ar t hr o u g h c o u ns el a n d eit h er t h e j oi nt st at us l ett er a n d pr o p os e d C M P m a y b e j oi ntl y
s u b mitt e d (if n e c ess ar y ) or s o t h at a sti p ul ati o n of dis c o nti n u a n c e c a n b e e nt er e d i nt o b y all
p arti es.
            W e t h a n k t his H o n or a bl e C o urt f or its ti m e a n d c o nsi d er ati o n i n t his m att er.

                                                                                                         R es p e ctf ull y s u b mitt e d ,
                                                                                                         B A S HI A N & P A P A N T O NI O U, P. C.

                                                                                                         / s/ Eri k M. B a s hi a n
                                                                                                         ____________________
                                                                                                         Eri k M. B as hi a n , Es q.



    5 0 0 O L D C O U N T R Y R O A D, S UI T E 3 0 2, G A R D E N CI T Y, N E W Y O R K 1 1 5 3 0 T: ( 5 1 6) 2 7 9 -1 5 5 5 F: ( 5 1 6) 2 1 3 -0 3 3 9   W W W. B A S H P A P L A W. C O M
                         Case 1:20-cv-06954-GHW Document 25 Filed 01/12/21 Page 2 of 2




     c c:            C hrist o p h er H a m pt o n, Es q. (vi a e m ail o n l y)
A p pli c ati o n gr a nt e d. T h e initi al pr etri al c o nf er e n c e s c h e d ul e d f or J a n u ar y 1 4, 2 0 2 1 is a dj o ur n e d t o F e br u ar y 1 9,
2 0 2 1 at 2: 0 0 p. m. T h e c o nf er e n c e will t a k e pl a c e b y t el e p h o n e. T h e p arti es ar e dir e ct e d t o t h e C o urt's E m er g e n c y
R ul es i n Li g ht of C O VI D- 1 9, w hi c h ar e a v ail a bl e o n t h e C o urt's w e bsit e, f or t h e di al-i n n u m b er a n d ot h er r el e v a nt
instr u cti o ns. T h e p arti es ar e s p e ci fi c all y dir e ct e d t o c o m pl y wit h R ul e 2( C) of t h e C o urt's E m er g e n c y R ul es. T h e
joi nt st at us l ett er a n d t h e pr o p os e d c as e m a n a g e m e nt pl a n r ef er e n c e d i n t h e C o urt's A u g ust 2 9, 2 0 2 0 or d er, D kt. N o.
6, ar e d u e b y n o l at er t h a n F e br u ar y 1 2, 2 0 2 1.

S O O R D E R E D.
D at e d: J a n u ar y 1 2, 2 0 2 1                                                                               _____________________________________
                                                                                                                               G R E G O R Y H. W O O D S
                                                                                                                              U nit e d St at es Distri ct J u d g e




            5 0 0 O L D C O U N T R Y R O A D, S UI T E 3 0 2, G A R D E N CI T Y, N E W Y O R K 1 1 5 3 0 T: ( 5 1 6) 2 7 9 -1 5 5 5 F: ( 5 1 6) 2 1 3 -0 3 3 9   W W W. B A S H P A P L A W. C O M
